DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 11/30/2020 has been entered. Claims 1, 8, 9, 14 and 20 have been amended. Claims 2 and 10-12 have been cancelled. No claims have been added. Claims 1, 3-9 and 13-20 are pending in this application, with claims 1, 8 and 14 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the following claim limitation has been considered but is not fully persuasive. Applicant submits the applied art does not disclose or suggestion the limitation “receiving, by the web browser, an input indicating an intent to provide a voice input via the telephone communicatively coupled to the telephone switch/private branch exchange” as recited in claims 1, 8 and 14. Examiner respectfully disagrees. Applicant appears to be reading limitations into the claim which are not present in the claim language. Examiner has given the limitation “an input indicating an intent” its broadest reasonable interpretation as the session control messages discussed in para. [0073] to 
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a 
prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the audio stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 from which claim 13 depends recites: a first audio stream, a second audio stream and a third audio stream. It is unclear which audio stream is referred to in claim 13 or if the audio stream in claim 13 is referring to a separate stream from those listed in claim 8. For 

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0141934 (“Ding et al.”) in view of U.S. Publication No. 2014/0126714 (“Sayko”).

Regarding claim 1, Ding et al. discloses a method of communication, comprising: 
	generating, by a web browser (fig. 1, web browser), a first audio stream, the first audio stream having a first format associated with a telephone number (fig. 2, first data from the browser is received on the first link step 202); 
	generating, by a WebRTC gateway (fig. 1, webrtc2sip gateway), a second audio stream from the first audio stream, the second audio stream having a second format (fig 2, the first data is converted to obtain second data when the first data is call related SIP signaling step 202; [0052] the first data is converted to obtain second data when the first data is call related SIP signaling); and 
	communicating, by the WebRTC, the second audio stream for delivery to a telephone switch for delivery to the telephone associated with the telephone number and communicatively coupled to the telephone switch (fig. 2, the second data is sent to the NGN/IMS network on the second link step 202).  
	receiving, by the telephone, the second audio stream (fig. 4, UE receives media at step 428);
	receiving, by the web browser, an input indicating an intent to provide voice input via the telephone communicatively coupled to the telephone switch ([0191] Step 421.about.Step 426: the NGN or IMS terminal responds, and implements 200 INVITE or ACKnowledgement (ACK) signaling interaction with the Webrtc browser);
	receiving by the telephone a voice input (fig. 4, media stream 428 includes audio from UE);

	The method of Ding et al. begins with the web browser generating a media stream of audio, video and/or data to an endpoint but does not specify “receiving, by a web browser, an input invoking audio output to a telephone number associated with a telephone”.
	In a similar field of endeavor, Sayko discloses a method of establishing communication between a user (customer at a web browser and a second user (agent) at telephone. In Fig. 5A the website provides a button 101 to initiate a request for a WebRTC call with the related contact center to speak with an agent ([0071]). The routing server selects an appropriate agent in step 312, and information identifying the selected agent such as, for example, an agent identifier, telephone number, and/or IP address is sent in step 314 to the WebRTC/call server 110 ([0060]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayko with that of Ding et al. in order to provide a method for a user at the web browser to initiate generation of a first audio stream. 

Regarding claim 3, Ding et al. in view of Sayko discloses the method of claim 1, wherein generating a first audio stream having a first format comprises generating a first audio stream having a VP8 format (Ding, fig. 4, 427 first link of media in VP8 format); and wherein generating a second audio stream having a second format comprises generating a second audio stream having a G.711 format (Ding, fig. 4, 428, second link of media in G.711 format).  
Regarding claim 4, Ding et al. in view of Sayko discloses the method of claim 1, further comprising communicating, by the web browser, the first audio stream to the WebRTC gateway (Ding, fig. 1,   [0084] Step 2: the Websocket converter receives first data from the WebRTC browser on the Websocket link, web socket converter is part of the webrtc2sip gateway).

Regarding claim 5, Ding et al. in view of Sayko discloses the method of claim 4, wherein generating a second audio stream from the first audio stream comprises generating, by the WebRTC gateway, a second audio stream from the first audio stream (Ding, fig. 2, [0052] Step 202: first data from the browser is received on the first link, the first data is converted to obtain second data when the first data is call related SIP signaling, and the second data is sent to the NGN or IMS network on the second link).

Regarding claim 6, Ding et al. in view of Sayko discloses the method of claim 1, wherein communicating the second real time audio stream to a telephone switch for delivery to a telephone associated with the telephone number comprises communicating, by the WebRTC gateway, the second real time audio stream to a SIP gateway; communicating, by the SIP gateway, the second audio stream to the telephone switch (Ding, Fig. 4; [0080] The Webrtc2SIP gateway includes: the Websocket converter, the SIP stack, the distribution control element, the media server and the ICE server, and is located between the Webrtc browser and the NGN or IMS network).

Regarding claim 7, Ding et al. in view of Sayko discloses the method of claim 6, further comprising: communicating, by the telephone switch, the second audio stream to the telephone (Ding, fig. 4, [0192] Step 427.about.Step 428: the WebRTC browser establishes a WebRTC media stream with the media server, the media server establishes an RTP media stream with the NGN or IMS terminal, the media 

Regarding claim 14, Ding et al. discloses a method for interfacing with a phone system, comprising: 
	generating, by the a browser, an input initiating an audio session; and communicating, by the web browser, a first request to initiate an audio session (fig. 4, step 401 INVITE signal to websocket converter); 
	receiving, by a WebRTC server ([0049] Webrtc2SIP gateway is a Webrtc server), the first request to initiate an audio session (fig. 4, step 401 webscket converter receives the INVITE request); 
	communicating, by the WebRTC server, a second request to initiate an audio session (fig. 4, task 402 websocket converter sends INVITE message); 
	receiving, by a SIP gateway, the second request to initiate an audio session; generating, by the SIP gateway, a third request to initiate an audio session ([0146] the SIP stack is configured to send the first data to a media server when the first data is call related SIP signaling and send second data to an NGN or IMS network after receiving the second data which is obtained by converting the first data by the media server and may be identified by the NGN or IMS network); 
	receiving, by a telephone switch, the third request to initiate an audio session; communicating, by the telephone switch, a fourth request to initiate an audio session; receiving, by a telephone, the fourth request to initiate an audio session; and establishing, by the telephone, a session with the telephone switch ([0064] In step 206, a determination is made by, for example, the SIP server 114 in combination with the router, as to whether the identified agent is associated with a WebRTC capable browser. If the answer is NO, the SIP server transmits, in step 214, a SIP call to the selected agent.);

receiving by the telephone a voice input (fig. 4, media stream 428 includes audio from UE);
	communicating by the telephone an audio stream corresponding to the voice input; and receiving by the telephone switch, the audio stream corresponding to the voice input (fig. 4, media server receives media stream at step 428; [0198] the SIP stack is further configured to receive third data from the NGN or IMS network, send the third data to the media server, and send fourth data to the Websocket converter after receiving the fourth data which is obtained by converting the third data by the media server and may be identified by the Webrtc browser).
	The method of Ding et al. begins with the web browser generating a media stream of audio, video and/or data to an endpoint but does not specify “receiving, by a web browser, an input invoking audio output to a telephone number associated with a telephone”.
	In a similar field of endeavor, Sayko discloses a method of establishing communication between a user (customer at a web browser and a second user (agent) at telephone. In Fig. 5A the website provides a button 101 to initiate a request for a WebRTC call with the related contact center to speak with an agent ([0071]). The routing server selects an appropriate agent in step 312, and information identifying the selected agent such as, for example, an agent identifier, telephone number, and/or IP address is sent in step 314 to the WebRTC/call server 110 ([0060]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayko with that of Ding et al. in order to provide a method for a user at the web browser to initiate generation of a first audio stream. 

Regarding claim 16, Ding et al. in view of Sayko discloses the method of claim 14, wherein communicating a first request to initiate an audio session comprises communicating a request to establish a communication session with the telephone (Ding, Fig. 4, step 401 through 408 INVITE signaling message from web browser to user endpoint (UE).

Regarding claim 17, Ding et al. discloses the INVITE signaling to establish a communication session. Sayko also discloses an INVITE signal for establishing a communication session. Sayko further discloses the INVITE comprising information identifying the telephone ([0060] the routing server selects an appropriate agent in step 312, and information identifying the selected agent such as, for example, an agent identifier, telephone number, and/or IP address is sent in step 314 to the WebRTC/call server 110).

Regarding claim 20, Ding et al. in view of Sayko discloses the method of claim 14, further comprising: 
	generating, by the web browser (Ding, fig. 1, web browser), a first audio stream, the first audio stream having a first format associated with the telephone number (Ding, fig. 2, first data from the browser is received on the first link step 202, [0052] the first data is converted to obtain second data when the first data is call related SIP signaling); 
	generating, by a WebRTC gateway (Ding, fig. 1, webrtc2sip gateway), a second audio stream from the first audio stream, the second audio stream having a second format (Ding, fig 2, the first data is converted to obtain second data when the first data is call related SIP signaling step 202); and 
	communicating, by the WebRTC, the second audio stream for delivery to a telephone associated with the telephone number (Ding, fig. 2, the second data is sent to the NGN/IMS network on the second link step 202).  
Claims 8, 9, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0141934 (“Ding et al.”) in view of U.S. Publication No. 2014/0126714 (“Sayko”) and further in view of U.S. Publication No. 2015/0378561 (“Ollinger et al.”).

Regarding claim 8, Ding et al. discloses a method of communication, comprising: 
	generating, by a web browser (fig. 1, web browser), a first audio stream, the first audio stream having a first format associated with a telephone number (fig. 2, first data from the browser is received on the first link step 202); 
	generating, by a WebRTC gateway (fig. 1, webrtc2sip gateway), a second audio stream from the first audio stream, the second audio stream having a second format (fig 2, the first data is converted to obtain second data when the first data is call related SIP signaling step 202; [0052] the first data is converted to obtain second data when the first data is call related SIP signaling); and 
	communicating, by the WebRTC, the second audio stream for delivery to a telephone switch for delivery to the telephone associated with the telephone number and communicatively coupled to the telephone switch (fig. 2, the second data is sent to the NGN/IMS network on the second link step 202).  
	receiving, by the telephone, the second audio stream (fig. 4, UE receives media at step 428);
	receiving, by the web browser, an input indicating an intent to provide voice input via the telephone communicatively coupled to the telephone switch ([0191] Step 421.about.Step 426: the NGN or IMS terminal responds, and implements 200 INVITE or ACKnowledgement (ACK) signaling interaction with the Webrtc browser);
	receiving by the telephone a voice input (fig. 4, media stream 428 includes audio from UE);
	communicating by the telephone a third audio stream corresponding to the voice input;  receiving by the telephone switch, the third audio stream corresponding to the voice input; and communicating, by the switch, the third audio stream corresponding to the voice input (fig. 4, media 
	The method of Ding et al. begins with the web browser generating a media stream of audio, video and/or data to an endpoint but does not specify “receiving, by a web browser, an input invoking audio output to a telephone number associated with a telephone”.
	In a similar field of endeavor, Sayko discloses a method of establishing communication between a user (customer at a web browser and a second user (agent) at telephone. In Fig. 5A the website provides a button 101 to initiate a request for a WebRTC call with the related contact center to speak with an agent ([0071]). The routing server selects an appropriate agent in step 312, and information identifying the selected agent such as, for example, an agent identifier, telephone number, and/or IP address is sent in step 314 to the WebRTC/call server 110 ([0060]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayko with that of Ding et al. in order to provide a method for a user at the web browser to initiate generation of a first audio stream. 
	Ding et al. discloses a switch at the NGN/IMS network but does not specify the switch being a private branch exchange (PBX). In the same field of endeavor, Ollinger et al. discloses ([0065]) a contact center 102 includes a switch/media gateway 112 coupled to the communications network 108 for receiving and transmitting communications between end users and the contact center 102. The switch/media gateway 112 may include a telephony switch or communication switch configured to function as a central switch for agent level routing within the center. In this regard, the switch 112 may include an automatic call distributor, a private branch exchange (PBX), an IP-based software switch, and/or any other switch configured to receive Internet-sourced calls and/or telephone network-sourced 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the contact center in Ding et al. to include a PBX as disclosed by Ollinger et al. to operate as the switch interfacing between the telephone network and the contact center configured to receive Internet-sourced calls and/or telephone network-sourced calls.
	Additionally, Ding et al. does not specify recording, by a recording device, the third audio stream corresponding to the voice input; and storing the third audio stream. Ollinger discloses an agent interaction recording system 100 enables customers and agents to communicate (e.g., in a contact center environment) in a way that can be monitored or recorded for subsequent playback and analysis according to business needs. For example, the agent interaction recording system 100 enables work station screen recordings to be recorded and stored, and subsequently searched (e.g., by supervisors) according to various filters (e.g., topics of communication, types of media communication, agent work groups, etc.).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the database in addition to interaction data recording of the interaction as disclosed by Ollinger in order to, for example, evaluate the performance of agents, train new information, or glean information about customer or agent behavior according to business needs ([0161]).

Regarding claim 9, Ding et al. in view of Sayko et al. and Olliinger et al. discloses the method of claim 8, wherein storing the audio stream comprises storing the audio stream in a database (Ollinger, [0100-

Regarding claim 13, Ding et al. in view of Sayko and Ollinger et al. discloses the method of claim 8, further comprising receiving, by the web browser, a request to review the audio stream; communicating, by the web browser, the audio stream to a WebRTC server gateway; communicating, by the WebRTC gateway, the audio stream to the private branch exchange and communicating, by the private branch exchange, the audio stream to the telephone (As discussed in the rejection under 35 USC 112 above, audio stream is interpreted as the first audio stream as discussed in para. [0010] of Applications specification- Ding, Fig. 4, steps 427-428 media from webRTC browser is transmitted to webRTC server and the switch, a PBX as discussed in reference Olligner in claim 8, to user endpoint for review). The webRTC browser invoking audio output corresponding to the claimed request to review.

Regarding claim 18, Ding et al. discloses a switch at the NGN/IMS network but does not specify the switch being a private branch exchange (PBX). In the same field of endeavor, Ollinger et al. discloses ([0065]) a contact center 102 includes a switch/media gateway 112 coupled to the communications network 108 for receiving and transmitting communications between end users and the contact center 102. The switch/media gateway 112 may include a telephony switch or communication switch configured to function as a central switch for agent level routing within the center. In this regard, the switch 112 may include an automatic call distributor, a private branch exchange (PBX), an IP-based software switch, and/or any other switch configured to receive Internet-sourced calls and/or telephone network-sourced calls. According to one exemplary embodiment of the invention, the switch is coupled to a communication server 118 which may, for example, serve as an adapter or interface between the 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the contact center in Ding et al. to include a PBX as disclosed by Ollinger et al. to operate as the switch interfacing between the telephone network and the contact center configured to receive Internet-sourced calls and/or telephone network-sourced calls.

Regarding claim 19, Ding et al. discloses communicating, by the telephone switch, the audio stream corresponding to the voice input (fig. 4, media server receives media stream at step 428; [0198] the SIP stack is further configured to receive third data from the NGN or IMS network, send the third data to the media server, and send fourth data to the Websocket converter after receiving the fourth data which is obtained by converting the third data by the media server and may be identified by the Webrtc browser) but does not specify recording, by a recording device, the third audio stream corresponding to the voice input; and storing the third audio stream. 
	Ollinger discloses an agent interaction recording system 100 enables customers and agents to communicate (e.g., in a contact center environment) in a way that can be monitored or recorded for subsequent playback and analysis according to business needs. For example, the agent interaction recording system 100 enables work station screen recordings to be recorded and stored, and subsequently searched (e.g., by supervisors) according to various filters (e.g., topics of communication, types of media communication, agent work groups, etc.).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the database in addition to interaction data recording of the interaction as disclosed by Ollinger in order to, for example, evaluate the performance of agents, train .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0141934 (“Ding et al.”) in view of U.S. Publication No. 2014/0126714 (“Sayko”) and further in view of U.S. Patent No. 7,746,997 (“Brunson”).

Regarding claim 15, Ding et al. in view of Sayko discloses establishing an audio communication session between a web browser and a telephone. However it does not specify the input initiating an audio session comprising receiving an input indicating to start a training session. 
	In the same field of endeavor, Brunson discloses an interactive telephony trainer and exerciser system 100, 100' interacts with the user and allows the user to practice the features of the telephony system. Referring to FIG. 7, a session 700 with coaching is shown. In step 708, the user begins the session, such as on a PC having a softphone, by activating the coaching feature of the trainer/exerciser. This step may comprise running software on the PC or accessing a web site for tutorial or coaching assistance. In step 712, the coaching function provides instructions to the user. The coaching function may be interactive and/or it may be passive. For example, the coaching function may ask what the user wants to do from a menu of possible options that the user can choose (col. 18, lines 42-51).	
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to initiate a simulated training call as disclosed by Brunson in the invention of Ding et al. in view of Sayko for the benefit of an agent practicing using the coaching function prior to taking calls of real customers and therefore be more prepared.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652